Case 9:19-cv-81160-RS Document 70-4 Entered on FLSD Docket 01/13/2020 Page 1 of 2




                         Exhibit D
    Case 9:19-cv-81160-RS Document 70-4 Entered on FLSD Docket 01/13/2020 Page 2 of 2




From:                               Stebbins Bina, Jessica (CC)
Sent:                               Thursday, December 12, 2019 4:33 PM
To:                                 Justin B. Levine; Nightingale Dawson, Elana (DC)
Cc:                                 brett.govett@nortonrosefulbright.com; robert.greeson@nortonrosefulbright.com;
                                    Jonathan Vine; Lizza C. Constantine; Patricia M. Martel;
                                    jackie.baker@nortonrosefulbright.com; Korban, Chloe (CC); Egger, Jeremiah (DC);
                                    mgoldberg@lashgoldberg.com; epincow@lashgoldberg.com
Subject:                            December 5 meet and confer letter regarding November 18 responses - follow up to
                                    call


Dear counsel,

We are writing to confirm your representation on our call two days ago that Corellium intends to meet and confer with
us in response to Apple’s December 5, 2019 letter identifying deficiencies in Corellium’s written discovery responses,
served November 18, 2019. You have further advised that you intend to meet and confer with us on December 20,
2019, and that it is not possible for Corellium to meaningfully meet and confer on an earlier date.

You further stated on our call that you believe that the parties are likely to materially clarify and narrow their dispute
through the meet and confer process and, as such, you do not believe we have yet reached the point where Apple
would be viewed to have knowledge of a deficiency in Corellium’s responses as that term is defined by local rule
26.1. We are relying on the representation and continuing to engage in the meet and confer process rather than moving
to compel on December 18, 2019 (the date upon which we would otherwise move were Corellium fully adopting its
objections without further clarification or negotiation), as we believe it is more efficient and effective for the Court if the
parties are able to eliminate or narrow their dispute through the discovery process, and it does not make sense to file a
motion to compel on matters that may be resolved by negotiation. Please confirm your understanding is the same as
ours. Thank you.

Best regards,

Jessica Stebbins Bina

LATHAM & WATKINS LLP
10250 Constellation Blvd. Suite 1100
Los Angeles, CA 90067
Direct Dial: +1.424.653.5525
Fax: +1.424.653.5501
Email: jessica.stebbinsbina@lw.com
http://www.lw.com

t www.lw.com.




                                                               1
